Exhibit 10.1

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement (this “Amendment”), effective as of
March 27, 2012, attaches to and forms part of the Employment Agreement dated as
of October 3, 2007 (the “Agreement”), between Aon Corporation, a Delaware
corporation (the “Company”) and Christa Davies (the “Executive”).

 

WHEREAS, the Company and the Executive mutually desire to extend the term of the
Agreement for five years and to amend other terms of the Agreement as provided
in this Amendment;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereby agree as follows:

 

1.                                      Section 1, “Employment”, is hereby
deleted in its entirety and replaced with the following:

 

1.                                      Employment.  The Company hereby agrees
to continue to employ the Executive and the Executive hereby agrees to remain
employed upon the terms and subject to the conditions contained in this
Agreement.  The extended term of employment of the Executive pursuant to this
Agreement (the “Employment Period”) that originally began on November 12, 2007
will end on March 31, 2017, unless renewed or terminated during the Employment
Period as fully set forth in Section 4.

 

2.                                      Section 3(a), “Base Salary”, is amended
to reflect that the Executive’s current Base Salary is $800,000 per year.

 

3.                                      The following paragraph shall be added
at the end of Section 3(e), “Award Pursuant to Leadership Performance Program”:

 

The Executive shall receive an additional award pursuant to the Company’s
Leadership Performance Program, a sub-plan of the Aon Corporation 2011 Incentive
Plan, for the performance period beginning January 1, 2012 and ending
December 31, 2014.  Such additional award will have a grant date target value of
$6 million.  It is intended that such award value will reflect the Executive’s
exceptional performance to date and her commitment to the extended Employment
Period set forth herein.  The $6 million value will be in addition to the value
otherwise granted pursuant to the Company’s regular annual long-term incentive
award process, and will be earned based on the same performance criteria and
weightings as the regular award, which also will be the same for other corporate
participants for the performance period.

 

4.                                      Section 3(j), “Severance Agreement” is
hereby deleted in its entirety and replaced with the following:

 

(j)                                    Change in Control Protection.  Through
the Employment Period, the Executive will be entitled to “Tier 1” Change in
Control severance protection pursuant to the Company’s standard form of
change-in-control agreement (“CIC Agreement”) in effect at such time, which
agreement does not provide for gross-up protection for excise tax

 

--------------------------------------------------------------------------------


 

incurred by the Executive under Section 4999 of the Internal Revenue Code of
1986, as amended.  The parties agree and acknowledge that such CIC Agreement
will supersede the Change in Control Agreement entered into by the parties in
November 2007, and any other prior or contemporaneous agreement providing
severance protection in the event of a change of control of the Company or its
parent.

 

5.                                      Section 4(d), “Termination Without
Cause”, is hereby amended by deleted subpart (iii) thereof in its entirety and
replacing it with the following:

 

(iii) For the period of time commencing with the Termination Date and extending
through the first anniversary thereof (without regard to the expiration of the
Employment Period), provided that the Executive continues to abide by the
provisions of Sections 6, 7 and 8 hereof, the Company shall continue to pay the
Executive an amount equal to the Base Salary at the rate in effect on the Notice
Date, payable semi-monthly in accordance with the Company’s executive payroll
policy.

 

6.                                      Subpart (ii) of Section 4(f),
“Termination for Good Reason”, shall be amended to remove the following language
from the “Good Reason” definition therein:  “any requirement by the Company that
the Executive’s principal office be located more than 50 miles outside of the
greater Chicago metropolitan area”.

 

7.                                      The remaining provisions of the
Agreement shall remain in effect as originally adopted.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Agreement as of the date set forth above.

 

AON CORPORATION

 

EXECUTIVE:

 

 

 

By:

/s/ Gregory J. Besio

 

/s/ Christa Davies

 

Gregory J. Besio

 

Christa Davies

 

 

 

Chief Human Resources Officer

 

Executive Vice President and Chief

Aon Corporation

 

Financial Officer

 

 

Aon Corporation

 

--------------------------------------------------------------------------------